Citation Nr: 1011906	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depression.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active service from September 1972 to August 
1974.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In January 2006, jurisdiction of the 
Veteran's case was transferred to the VA RO in New Orleans, 
Louisiana.

In February 2008, the Board remanded the Veteran's claim to 
the RO for further evidentiary development.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
acquired psychiatric disorder, including depression, is 
related to the Veteran's period of active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including depression, was 
not incurred in or aggravated by the Veteran's period of 
active service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in March 2004 and another letter was 
sent to her in March 2008 that fully satisfy the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, the VCAA notification: (1) informed 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  The claim was readjudicated in a November 2009 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records, have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Board may proceed without 
prejudice to the appellant.

As noted above, in February 2008, the Board remanded the 
Veteran's case to the RO for further development, that 
included sending the Veteran an appropriate notice letter, 
obtaining any service treatment records for a psychiatric 
disorder in 1972 and recent VA treatment records, and 
scheduling her for a VA examination.  There has been 
substantial compliance with this remand, as the Veteran was 
sent an appropriate letter in March 2008, service clinical 
records for 1972 were provided by the National Personnel 
Records Center (NPRC) in August 2009, and she underwent a VA 
psychiatric examination in November 2009.  Her recent VA 
treatment records, dated through December 2009, were also 
obtained.

As noted, the claimant was afforded a VA examination in 
November 2009 to assess whether she had a psychiatric 
disability that is related to service.  38 C.F.R. 
§ 3.159(c)(4).  This examination is adequate as the claim 
file was reviewed, the examiner reviewed the pertinent 
history, examined the Veteran, and provided a written opinion 
and rationale.  The records satisfy 38 C.F.R. § 3.326 (2009).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

"[I]n order to establish service connection or service-
connected aggravation for a present disability the Veteran 
must show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir 2004).  See also Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007)

Under 38 C.F.R. § 3.303(b), the nexus element may also be 
established based on continuity of symptomatology.  
Continuity of symptomatology may be established where a 
condition was "noted" during service, there is evidence of 
post-service continuity of the same symptomatology, and there 
is medical or lay evidence of a nexus between the present 
disability and the post- service symptomatology.  Barr, 21 
Vet. App. at 307.

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F. 3d. 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where 
the condition may be diagnosed by its unique and readily 
identifiable features.  Barr, 21 Vet. App. at 308.  
Additionally, where symptoms are capable of lay observation, 
a lay witness is competent to testify to a lack of symptoms 
prior to service, continuity of symptoms after in-service 
injury or disease, and receipt of medical treatment for such 
symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, competent lay testimony may 
not be rejected unless it is found to be mistaken or 
otherwise deemed not credible. McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006).  Lay evidence may not be deemed not 
credible solely due to the absence of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board has reviewed all the evidence in the Veteran's 
claims file that includes her written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, and lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran asserts that she has a psychiatric disorder due 
to her active service.  In her March 2004 claim for VA 
benefits she reported developing chronic severe depression 
and suicidal tendencies in mid-December 1972 for which she 
was treated until March 1973 at Ft. Leonard Wood Hospital in 
Missouri and the base hospital at Aberdeen Proving Grounds in 
Maryland.  In her December 2005 substantive appeal, the 
Veteran indicated that, in or around December 1972, she was 
treated for a suicide attempt at Ft. Leonard Wood.  She was 
taken to an emergency room, had her stomach pumped, and then 
was referred to a mental health physician whom she saw once.  
The Veteran had no memory of the attempted suicide until the 
spring of 1973, when she was transferred to Aberdeen, 
Maryland.  There she saw a physician who prescribed Librium 
which caused her to miss work, resulting in her receiving an 
Article 15.  The Veteran has further indicated that she was 
sexually harassed by a female sergeant during service, and 
that the stress of the denial of her transfer request led to 
the overdose.

Service treatment records reflect that, in November 1972, the 
Veteran seen for complaints of headaches and blurred vision 
and referred for a neurological consultation that diagnosed 
migraine headaches.  An undated record includes a provisional 
diagnosis of depressive reaction and headaches for which she 
was referred for evaluation.  

Shortly thereafter, on November 24, 1972, the Veteran was 
hospitalized for treatment of an acute respiratory infection.  
When admitted, it was noted that she was in no acute mental 
or physical distress.  The Veteran was returned to duty on 
November 26, 1972.  On November 30, 1972, and December 1, 
1972, the Veteran was seen in the emergency room at Ft. 
Leonard Wood for complaints of a sore throat, runny nose, and 
cough, diagnosed as an acute respiratory disease.  On 
December 27, 1972, she was seen in the emergency room for 
complaints of a headache.  

A January 1973 clinical record indicates that the Veteran had 
a response to Valium and felt better and less tense, and was 
getting along more easily with others.  Her headache was less 
intense.  Later in January 1973, she was seen in the 
emergency room and said she took some unknown sedative the 
previous evening and complained of drowsiness.  

Clinical records dated in April 1973 indicate that the 
Veteran was seen for headaches that started in October 1972 
following a head injury.  In April 1973, the Veteran was 
hospitalized for treatment of a headache of unknown etiology 
and then returned to duty.  

According to July 1973 record entries, the Veteran reported 
receiving upsetting news that caused sleep difficulty.  She 
was advised to take Librium but, days later, said that it was 
not helpful and another medication was recommended.  

In February 1974, the Veteran was evaluated by a psychiatrist 
for a possible administrative discharge.  According to this 
record, she said she was very unhappy at the US Aberdeen 
Proving Grounds.  She gave a history of having marital 
difficulties that led to her divorce and indicated that the 
personal problems surrounding this caused her adjustment 
difficulty.  The Veteran had similar adjustment problems in 
the past and was always able to overcome them.  Upon clinical 
examination, the psychiatric examiner indicated that the 
Veteran exhibited mild depression.  The diagnosis was 
transient situational adjustment reaction, manifested by 
depression. 

A May 1974 clinical record indicates that the Veteran was 
seen in the mental hygiene clinic (MHC) for counseling and 
started on Elavil.  On a report of medical history completed 
in June 1974, the Veteran checked yes to having depression or 
excessive worry and nervous trouble but a psychiatric 
abnormality was not noted on examination at that time.  The 
Veteran's service records indicate that she had no foreign 
service.

Subsequent to service, VA and non-VA medical records, dated 
from January 1995 to December 2009, reflect that the 
Veteran's psychiatric disorder, variously diagnosed as 
bipolar disorder, major depression, and panic disorder, has 
been treated with prescribed medication and in and outpatient 
psychotherapy.

A January 1995 private clinical record indicates that the 
Veteran wanted to resume treatment for worsening depression.  
She reported having depressive feelings since childhood with 
four prior hospitalizations.  Her parents were divorced and 
her mother abandoned her when she was an infant.  She lived 
in foster homes and was adopted by her grandmother when she 
was two years old.  It was noted that she served in Vietnam 
for two years.  The diagnosis was dysthymic disorder, early 
onset.

A March 2000 private intake medical record reflects that the 
Veteran denied a history of suicidal attempts or prior 
hospitalizations.  

Signed statements from the Veteran's aunt and service 
comrade, dated in April 2005 and July 2005, respectively, 
describe the Veteran as having depression in service and 
after discharge.

A May 2006 VA MHC record indicates that the Veteran gave a 
history of being sexually pursued by a female sergeant in 
service.  The Veteran became depressed and tried suicide 
twice in service.  She drank on duty and went absent without 
leave (AWOL).

A September 2009 VA MHC record reflects the Veteran's history 
of suicide attempt in service with three or four psychiatric 
hospitalizations after discharge for suicidal attempts by 
overdose.  She had a dysfunctional childhood family, was 
rejected by her mother when she was weeks old, and went out 
on her own at age 13.  Diagnoses included mood disorder and 
probable bipolar III disorder.

In November 2009, the Veteran underwent VA psychiatric 
examination.  According to the examination report, the 
examiner reviewed the Veteran's medical records.  It was 
noted that, when the Veteran was an infant, her mother left 
the family and she was raised by her grandmother and father 
(when he was not on military duty).  She had several half 
brothers and her father subsequently remarried.  When she was 
13 years old, the Veteran left home because she did not like 
living with her step-family, lived with her grandmother, and 
moved frequently.  She denied a history of sexual assault and 
any type of abuse.  

Further, it was also noted that the Veteran reported that she 
lost rank in service after going AWOL  in 1974 due to 
problems with a female sergeant and was overwhelmed with the 
denial of her transfer request.  The Veteran believed that 
she was evaluated at an emergency room at Aberdeen Proving 
Grounds in 1973 or 1974 after a suicide attempt via an 
overdose of prescription medication.  She indicated that she 
was discharged from the emergency room without further 
treatment.  The Veteran said that a primary care military 
doctor prescribed a sedative prior to the overdose and was 
sent to a psychiatrist after going AWOL.  The Veteran said 
that she was sexually harassed by Sergeant S.S. but could not 
file a report and was told that if she signed a paper 
indicating that she had homosexual tendencies she could leave 
active service.

Further, the Veteran gave a history of outpatient psychiatric 
treatment for depression since 1975.  In approximately 1982, 
she was hospitalized at the University of California in 
Irvine due to suicidal ideations with two other 
hospitalizations in that state due to suicidality (in a June 
2004 response to the RO's request for the Veteran's medical 
records, that medical facility said that the records were 
destroyed).  The examiner said that the Veteran's psychiatric 
disorder was treated with prescribed medication and 
individual psychotherapy.  The diagnosis was depressive 
disorder, not otherwise specified.

The VA examiner opined that it was less likely as not (less 
than a 50/50 probability) that any currently diagnosed 
psychiatric disorder was related to the Veteran's report of a 
suicide attempt by overdose in service due to the denial of 
her transfer request.  The psychiatrist pointed to her review 
of private medical records from May 2000 and the January 1995 
record indicating that the Veteran had depressive feeling 
since childhood and reported four hospitalizations, and 
described the Veteran with current family discord and a 
history of being in foster care as a child.  The VA examiner 
further noted that the evaluation indicated that the Veteran 
served in Vietnam.  The VA examiner said that, although the 
Veteran reported emergency room treatment for an overdose in 
service, those records were not available.  

The VA psychiatrist provided a rationale for her opinion and 
explained that, based on her expertise as a psychiatrist and 
available medical evidence, "[s]tress of any type (physical 
or mental) may precipitate a depressive disorder."  However, 
the VA medical specialist observed that the Veteran provided 
a medical history, documented in her medical records, that 
indicated that she had "severe stressors since birth 
(including being placed in foster care as a child and having 
multiple marriages) to date".  The VA examiner was unable to 
locate any records indicating focus of the Veteran's 
treatment related to a sexual assault or harassment.

The Board finds that the Veteran's reports of her psychiatric 
problems have not been entirely credible.  In March 2004 and 
December 2005 she reported treatment for a suicide attempt in 
December 1972 at Ft. Leonard Wood.  However, the Board would 
point out the probative evidence set forth above, contradicts 
her statement.  Notably, in the recently obtained 1972 
clinical records there is not even one reference to her 
treatment for a suicide attempt.  As well, in the March 2000 
private treatment record she denied a history of prior 
hospitalizations or suicidal attempts although, in the May 
2006 VA MHC record, she gave a history of two suicide 
attempts in service.

Moreover, the later-dated service treatment records are 
devoid of any reference to the Veteran's treatment for a 
suicide attempt although the clinical records reflect 
treatment for migraine headaches for which she was 
hospitalized in April 1973.  Nor does the February 1974 
psychiatric evaluation refer in any way to any past treatment 
for a suicide attempt.  Furthermore, the March 2000 private 
record indicates that the Veteran apparently gave a history 
of serving in Vietnam for two years, although her service 
records clearly reflect that she had no foreign service.

While the Veteran told the November 2009 VA examiner that she 
was hospitalized for a suicide attempt that she attributed to 
sexual harassment, the examiner expressly noted the absence 
of such records in the claims file.  Additionally, the first 
objective post service medical evidence of record of a 
psychiatric disorder is from 1995, nearly 20 years after the 
Veteran's discharge from active service.  The Board points 
out that passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that weighs against the claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In fact, this January 1995 record is also 
not reflective her report of a suicide attempt in service.

The most probative medical evidence of record, the VA 
examiner's opinion, establishes that the Veteran's diagnosed 
depressive disorder, not otherwise specified, was less likely 
than not related to service.  The Veteran has not provided 
any competent medical evidence to rebut the opinion against 
the claim or otherwise diminish its probative weight.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  
In short, no medical opinion or other medical evidence 
relating the Veteran's depressive disorder to service or any 
incident of service has been presented.  Thus, service 
connection is not warranted.

In this case, the Veteran asserts that she has a psychiatric 
disorder, including depression that was incurred in 1972, for 
which she received treatment.  She maintains that this 
experience was the origin of her currently diagnosed 
psychiatric disorder, including depression.  While the 
Veteran is competent to report feeling depressed, the medical 
opinion of the VA examiner who conducted an examination in 
November 2009, and provided a written opinion is more 
probative than the Veteran's statement as the VA examiner is 
a medical professional who reviewed the records, examined the 
Veteran, and provided a medical opinion with regard to a 
complex medical assessment.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the Veteran's claim of service connection for an 
acquired psychiatric disorder, including depression, and it 
must be denied.

Finally, the Board notes that a November 2000 record 
indicates that the Social Security Administration found the 
Veteran suffering from affective/mood disorders and anxiety 
related disorders and held her to be disabled since October 
1994.  While the Board recognizes the disabling nature of the 
Veteran's psychiatric disability, the Social Security 
Administration decision is not considered sufficient to 
overcome the objective evidence of record as to the origin of 
the Veteran's depressive disorder.  


ORDER

Service connection for an acquired psychiatric disorder, 
including depression, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


